Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating the prison disciplinary rule that prohibits the unauthorized possession of a controlled substance. The Attorney General has advised this Court that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see Matter of McGee v Goord, 3 AD3d 634 [2004]).
Crew III, J.P., Peters, Spain, Rose and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.